Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach and/or suggest a method of translumbosacral neuromodulation therapy in a subject having the specific steps including:
(A) providing a control unit, an anorectal probe, at least one skin electrode, a first magnetic coil, a second magnetic coil, and a neurophysiological recorder;
(B) attaching the skin electrode onto a leg of the a subject and inserting the anorectal probe into a rectum of the subject;
(C) selecting a specific back region from a plurality of treatable back regions of the subject, wherein each treatable back region includes a plurality of test stimulation sites;
(D) outputting a test magnetic stimulation pulse onto each test stimulation site of the specific back region with the first magnetic coil;
(E) receiving test electromyographic sensing data for each test stimulation site of the specific back region with the anorectal probe and the skin electrode;
(F) designating a plurality of responsive stimulation sites from the plurality of test stimulation sites of the specific back region, wherein at least one stimulated nerve in the specific back region is detected within the test electromyographic sensing data for each responsive stimulation site of the specific back region by the neurophysiological recorder;
(G) executing a plurality of iterations for steps (C) through (F), wherein the 25 specific back region is a different back region from the plurality of treatable back regions during each iteration for steps (C) through (F); and
(H) outputting a magnetic-pulsing session onto an optimal stimulation site for each treatable back region with the second magnetic coil, wherein the optimal stimulation site is designated from the plurality of responsive stimulation sites.



3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LACYK whose telephone number is (571)272-4728. The examiner can normally be reached generally 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





J.P. Lacyk
/JOHN P LACYK/Primary Examiner, Art Unit 3791